                          UNITED STATES DISTRICT COURT
                             DISTRICT OF MINNESOTA

United States of America,

             Plaintiff,

v.                                                     Case No. 18-cr-123 (JNE/BRT)
                                                       ORDER
Steven Walter Smialek,

             Defendant.

      On June 25, 2018, Defendant Steven Walter Smialek moved the Court to suppress

eyewitness identifications (ECF No. 32); to suppress evidence obtained as a result of

search and seizure (ECF No. 33); and to suppress statements, admissions, and answers

(ECF No. 34). In a Report and Recommendation (“R&R”) dated August 30, 2018, the

Honorable Becky R. Thorson, United States Magistrate Judge, advised the Court to deny

Defendant’s motions to suppress. (ECF No. 62.) Defendant objected to the R&R. (ECF

No. 63.) Plaintiff responded, urging the Court to adopt the R&R. (ECF No. 64.) Based

on a de novo review of the record, the Court adopts the recommended disposition. See 28

U.S.C. § 636(b)(1); D. Minn. LR 72.2. Therefore, IT IS ORDERED THAT:

      1.     Defendant’s Motion to Suppress Eyewitness Identifications (ECF No. 32)
             be DENIED;

      2.     Defendant’s Motion to Suppress Evidence Obtained as a Result of Search
             and Seizure (ECF No. 33) be DENIED; and




                                                                                        1
 
      3.    Defendant’s Motion to Suppress Statements, Admissions, and Answers
            (ECF No. 34) be DENIED.



Dated: October 16, 2018
                                                         s/ Joan N. Ericksen 
                                                        JOAN N. ERICKSEN
                                                        United States District Judge




                                                                                   2
 
